Citation Nr: 0502846	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  01-03 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for paroxysmal atrial 
fibrillation, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1980 to August 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

A travel board hearing was held by the undersigned Veterans 
Law Judge in November 2002.

This case was remanded by the Board in July 2003 for further 
development.


FINDINGS OF FACT

The veteran's service-connected heart condition is manifested 
by episodes of palpitations and occasional premature atrial 
contractions and/or premature ventricular contractions; there 
is no evidence of permanent atrial fibrillation or other 
supraventricular tachyarrhythmia, and Holter monitor tests 
are normal.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
paroxysmal atrial fibrillation have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7010 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, a January 2001 statement 
of the case, supplemental statements of the case in April 
2002 and April 2004, and a VCAA letter was sent in March 
2004.  These documents, collectively, provide notice of the 
law and governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  The March 2004 letter 
informed the veteran of what evidence VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate his 
claim.  All available records identified have been obtained 
and associated with the claims folder.  

The Board notes that the March 2004 letter was mailed to the 
appellant subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the appellant has not been 
prejudiced by this defect.  In this regard, the Board notes 
the appellant was provided notice of the division of 
responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

Historically, in an October 1998 rating decision, the veteran 
was granted noncompensable service connection for paroxysmal 
atrial fibrillation.  This decision was based on the 
veteran's service medical records that indicate an onset of 
atrial fibrillation in August 1980, and a follow-up report in 
October 1980 that indicates no specific findings.  A March 
1994 VA treatment record indicates that the veteran was seen 
in the cardiovascular clinic with a history of atrial flutter 
four years prior, which lasted about 24 hours, and more 
recent flutters that were shorter in length.  The veteran was 
hospitalized in September 1997 for atrial fibrillation with 
premature ventricular contractions, and in January 1998, at 
which time no specific findings were made. 

A March 1999 VA Holter monitor report indicates that the 
veteran had sinus rhythm with rate ranging from 52-148 beats 
per minute, with an average of 79 beats per minute.  A number 
of artifacts were noticed.  There were rare supraventricular 
ectopic beats, and no runs were noted.  The Holter test was 
normal.  

A July 1999 VA treatment record indicates that the veteran 
reported experiencing about one episode of arrhythmia per 
week for the past 3 months.  It was noted that the Holter 
monitor placed in March 1999 showed essentially normal 
results.  The impression was atrioventricular ectopy.  

An April 2000 San Joaquin Community Hospital record indicates 
that the veteran complained of irregular heartbeat.  The 
veteran had no chest pain or shortness of breath.  At the 
time of the exam, the veteran felt fine, but had similar 
episodes two days prior.  The diagnosis was palpitations.  A 
radiology report indicates a clinical history of irregular 
heart rate.  X-rays of the chest showed minimal curvilinear 
opacity in the left base, most likely representing 
subsegmental atelectasis or scar.  There was mild tortuosity 
of the aorta.  Cardiac silhouette was mildly prominent, 
however it was noted that this may have been accentuated by 
the AP technique.  The impression was subsegmental 
atelectasis versus scar at the left lung base.  

A subsequent April 2000 San Joaquin Community Hospital 
radiology report indicates that the veteran complained of 
cardiac arrhythmia for three days.  A single frontal view of 
the chest was obtained, and was compared to the earlier April 
radiology study.  The examiner noted that allowing for 
differences in patient positioning, technique, and level of 
inspiration, no significant interval change in the 
cardiopulmonary status was appreciated.  

An April 2000 VA treatment record indicates that the veteran 
complained that his heart had "skipp[ed] beats" three times 
in 20 minutes, and eighteen times in the previous two hours.  
He stated that he had the same symptoms twice in the last two 
weeks, and was seen in San Joaquin Community Hospital 
emergency room both times.  All test results were normal, and 
he was told to follow-up with his primary care physician.  He 
noted a history of atrial fibrillation since 1980, and since 
1993, usually one episode of palpitations everyday.  He 
denied chest pain, shortness of breath, orthopnea, paroxysmal 
nocturnal dyspnea, and dizziness.  An electrocardiogram 
showed normal sinus rhythm with occasional premature 
ventricular contraction.  The veteran was told to stop his 
caffeine intake.  

In May 2000, the veteran submitted a claim for an increased 
evaluation of his service-connected paroxysmal atrial 
fibrillation.

A May 2000 VA treatment record indicates that the veteran 
reported that he had been seen at an urgent care center the 
prior night.  He expressed concern that his heart 
palpitations were not being properly addressed.  He had a 
copy of his most recent electrocardiogram, which stated 
"normal sinus rhythm with occasional premature ventricular 
contraction."  The veteran continued to state that he knew 
something was wrong with him.  He was given an appointment 
with a primary care physician.

A May 2000 VA treatment record indicates that the veteran was 
seen at San Joaquin Hospital emergency room because of 
palpations, and because of his history of atrial fibrillation 
he was anxious about the rhythm "developing" into atrial 
fibrillation.  The patient history was noted as "patient has 
poor dental hygiene; whenever he eats he experiences 
irregular heart rhythm."  On examination, the veteran's 
lungs were clear and he had regular cardiac sinus rhythm.  
The assessment was cardiac arrhythmia.  Lab studies were 
found to be normal.  

A May 2000 VA treatment record indicates that the veteran 
presented for his Holter monitor placement.  The veteran 
stated that he was experiencing "palpations."  An 
electrocardiogram was done, and the results were normal, no 
palpations noted.  His lungs were clear, and he had regular 
cardiac sinus rhythm, with 2 ectopic beats noted over a 
period of three minutes.  The assessment was cardiac 
arrhythmia.  

On May 18, 2000, a Holter monitor study was started on the 
veteran for his palpitations.  He denied having chest pain or 
shortness of breath on placement of the monitor.  On May 19, 
2000, the Holter monitor was removed.  The symptom log was 
returned with multiple incidents of feeling palpitations.  
The veteran was told to refrain from using caffeine.  

A July 2000 QTC examination indicates that the veteran 
reported a history of atrial flutter, which was discovered in 
November 1980.  He reported that he was hospitalized and had 
a 24-hour Holter monitor done.  He stated that he was 
hospitalized again in January 1984.  He noted that the atrial 
flutter had not occurred since then, and he had not required 
any type of admissions to the hospital.  The veteran denied 
any chest pain, paroxysmal nocturnal dyspnea, orthopnea, or 
shortness of breath on exertion.  He reported having 
palpitations on a daily basis, which would last a few seconds 
and resolve on their own.  He noted that his daily medication 
of digoxin was helping him a lot.  

On examination, his lungs were normal.  His heart beat at a 
regular rate and rhythm without any murmur or gallop.  An 
electrocardiogram revealed a normal sinus rhythm without any 
signs of ischemia.  He underwent a treadmill study, tolerated 
it well, and exercised for a total of 6 minutes.  His blood 
pressure went from 110/70 to 150/100 with a pulse rate of 170 
in 6 minutes.  The treadmill was stopped secondary to 
fatigue.  There was no ischemia noted.  A chest X-ray showed 
a heart of normal size and configuration, and chronic 
obstructive pulmonary disease.  The established diagnosis was 
atrial flutter paroxysmal.  The examiner noted that the 
veteran presented with a complaint of a history of paroxysmal 
atrial flutter, and that on examination, there was none 
noted.  The examiner stated that the veteran's condition was 
controlled with taking digoxin.  No signs of congestive heart 
failure were noted.  The veteran's "mets" level was 7.  

An August 2000 San Joaquin Community Hospital emergency room 
report indicates that the veteran complained of palpitations 
and irregular heart rate with occasional racing pulse.  He 
denied shortness of breath, nausea, vomiting, diaphoresis, or 
any chest pain of any type.  His past medical history was 
noted as intermittent atrial fibrillations.  On examination, 
the veteran's blood pressure was 125/70, pulse was 71, and 
respirations were 16.  His neck was supple without jugular 
venous distention, mass, thyromegaly, or lymphadenopathy.  
There was no carotid bruit.  His lungs were clear to 
auscultation and percussion.  His heart had regular rate and 
rhythm, without murmur, rub, or gallop.  The first heart 
sound and second heart sound were within normal limits.  The 
veteran was placed in a gurney, and cardiac and pulse 
oximetry monitors were placed.  The electrocardiogram showed 
a normal sinus rhythm with very occasional premature 
ventricular contraction (PVC), which were unifocal in nature.  
The impression was atrial fibrillation by history, and 
occasional PVC.  The veteran was discharged home to continue 
his regular medications, and to follow-up with his regular 
physician.  His condition on discharge was stable.

In September 2000, the RO granted an increased evaluation for 
paroxysmal atrial fibrillation, to a 10 percent evaluation 
under Diagnostic Code (DC) 7010.  

A May 2001 VA cardiology consult note indicates that the 
veteran had a long history of palpitations occurring every 
day, lasting from a few seconds to greater than a half hour.  
The veteran had multiple Holter monitoring tests that 
revealed frequent premature ventricular contractions (PVC), 
premature atrial contractions (PAC), but no correlations with 
symptoms.  The veteran reported that he went to the emergency 
room five times complaining of palpitations, and the 
physician said he had PACs.  The veteran denied syncope or 
light-headedness.  He stated that when he ran, his 
palpitations occurred and could last for a prolonged period 
of time.  On examination, jugular venous pressure was not 
elevated, and there was no bruit.  The chest was clear to 
auscultation.  There was regular coronary rhythm and rate on 
the first heart sound and second heart sound.  The 
electrocardiogram showed normal sinus rhythm and early 
repolarization.  

A July 2001 VA cardiology clinic note indicates that the 
veteran had a history of long-standing subjective cardiac 
palpitation.  The earliest episode occurred in 1980s, and was 
described by the veteran as "atrial fibrillation" to a rate 
of 200s.  The veteran was placed on digoxin for similar 
palpitations about 3 years ago.  He took digoxin on and off 
for about two years based on his symptoms, and discontinued 
the medicine completely about 8 months prior because he felt 
the episodes were less frequent and he was doing well.  On 
examination, the veteran couldn't describe his palpitation 
specifically in terms of the pattern.  He stated that it 
usually lasted a few seconds usually, and the occurrence 
didn't associate with exertion.  He denied any chest pain, 
lightheadedness, or syncope episodes.  There was regular 
rhythm and rate on the first and second heart sound.  There 
was no murmur.  The examiner reviewed past Holter monitor 
reports, and noted that the veteran basically had frequent 
PVC and PAC, but not associated with symptoms.  There was no 
chest pain, and no abnormal electrocardiogram changes except 
increased PVCs.  The assessment was PVCs with subjective 
associated discomfort, otherwise negative work up for 
ischemia.  The veteran noted that since his symptoms weren't 
limiting his activity and he was feeling better lately, he 
preferred to hold off any medical treatment for the frequent 
PVCs.  

A November 2002 VA cardiology clinic note indicates that the 
veteran complained of recurrent frequent episodes of 
palpitation.  The veteran had an exercise treadmill test, and 
exercised 11.5 mets without chest pain, but had frequent 
PVCs.  The veteran couldn't describe his palpitation 
specifically in terms of pattern, but noted that it usually 
lasted a few seconds only, and did not associate with 
exertion.  The veteran denied any chest pain, 
lightheadedness, or syncope episodes.  He stated that he was 
drinking coffee.  On examination, there was regular rhythm 
and rate on the first and second heart sound.  The 
electrocardiogram was normal, heart rate was 71.  The 
assessment was palpitations, negative Holter test and normal 
function class, normal exercise treadmill tests, PVCs with 
subjective associated discomfort, otherwise negative work up 
for ischemia.  

At a November 2002 hearing, the veteran testified in relevant 
part that he could feel the palpitations approximately four 
times a day.

A March 2004 VA medical opinion indicates that the examining 
medical doctor reviewed the veteran's claims file and all 
available electronic medical records of care.  The examiner 
noted that the veteran was currently receiving 10 percent 
service connection for supraventricular arrhythmias.  It was 
noted that the veteran reported that he had an episode of 
atrial fibrillation in 1980, and once had to terminate an 
exercise treadmill test due to a ventricular rate greater 
than 200.  The examiner noted that such a diagnosis could be 
significantly disabling, and if established correctly in a 
young man, it would almost certainly involve either 
cardioversion (in which the clinician would attempt to 
normalize a fibrillating atrium typically with electrical 
shock), and/or long-term medication to prevent clot 
formation.  The examiner stated that individuals correctly 
diagnosed with chronic atrial fibrillation would be typically 
put on anticoagulant medications to prevent the occurrence of 
vascular thrombus formation.  He noted that in patients with 
such a diagnosis, there was reportedly an average of 5 stroke 
(CVA) events per "100 patient years of follow-up."  The 
examiner stated that during the calendar year beginning April 
28, 2001, he counted three reports of "palpitations," and 
one report mentioned that the veteran had gone to a local 
emergency room the night before.  The examiner noted that the 
veteran was reassured that his condition was not life 
threatening, but apparently he did not hear or did not 
understand and continued to report for services.  The 
examiner indicated that the veteran underwent 24-hour 
electrocardiogram monitoring via "Holter" monitor on May 
10, 1995, March 1, 1999, May 18, 2000, and on June 26, 2000 
and June 28, 2000 he underwent exercise treadmill testing, 
which was interpreted as normal.  It was noted that the 
veteran had undergone numerous electrocardiograms in the past 
8 years, virtually all of which were interpreted as normal, 
though on a couple of occasions, he was found to have 
premature atrial contractions and/or premature ventricular 
contractions.  

The examiner stated that the veteran did not have permanent 
atrial fibrillation, and that there was no evidence that the 
veteran suffered from any episodes of paroxysmal atrial 
fibrillation or other supraventricular tachyarrhythmia.  He 
noted that premature atrial contractions (PACs) and premature 
ventricular contractions (PVCs) were not uncommon in 
otherwise healthy young adults, and certainly did not signify 
underlying cardiac abnormalities in many individuals.  The 
examiner stated that for unknown reasons, the veteran 
appeared to have focused on his heart rhythm, and after 
exhaustive testing, there did not appear to be any underlying 
cardiac abnormality in the veteran. 





Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The RO has assigned a 10 percent rating for the veteran's 
paroxysmal atrial fibrillation in accordance with the 
criteria set forth in the Schedule for Rating Disabilities.  
38 C.F.R. § 4.104, Diagnostic Code 7010.  

Under the current Diagnostic Code 7010, a 10 percent 
evaluation is warranted for supraventricular arrhythmias with 
permanent atrial fibrillation (lone atrial fibrillation), or; 
one to four episodes per year of paroxysmal atrial 
fibrillation or other supraventricular tachycardia documented 
by electrocardiogram or Holter monitor.  A 30 percent 
evaluation is warranted for supraventricular arrhythmias with 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia, with more than four episodes per year documented 
by electrogram or Holter monitor.  38 C.F.R. § 4.104, 
Diagnostic Code 7010 (2004).

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that while a lay person is competent to testify as to facts 
within his own observation and recollection, such as visible 
symptoms, a lay party, such as the veteran, is not competent 
to provide probative evidence as to matters requiring 
expertise derived 
from specialized medical education, training or experience, 
such as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In this regard, the March 1999 VA report indicates that the 
veteran underwent a Holter monitor test.  The veteran had 
some rare supraventricular ectopic beats, but the results of 
the test were interpreted as normal.  The April 2000 private 
hospital record indicates that the veteran complained of 
irregular heartbeat.  After examination, the diagnosis was 
palpitations.  The April and two May 2000 VA treatment 
records indicate that the veteran complained that his heart 
was skipping beats.  On examination, the electrocardiogram 
showed normal sinus rhythm with occasional premature 
ventricular contraction in April; in May, there was normal 
cardiac sinus rhythm and lab studies were normal; and later 
in May, there was normal cardiac sinus rhythm with 2 ectopic 
beats noted over a period of three minutes.  The May 2000 VA 
report notes that a Holter monitor study was completed, and 
the symptom log was returned only with multiple incidents of 
the veteran feeling palpitations.  The July 2000 QTC 
examination report indicates that on examination, the 
veteran's heart beat at a regular rate and rhythm, without 
any murmur or gallop.  An electrocardiogram showed normal 
sinus rhythm without any signs of ischemia.  After six 
minutes of treadmill exercise, there was no ischemia noted.  
The examiner noted that the veteran complained of paroxysmal 
atrial flutter, but on examination none was noted.  The 
August 2000 private hospital emergency report indicates that 
on examination, the veteran's heart had regular rate and 
rhythm, without murmur, rub, or gallop, and the first and 
second hear sounds were within normal limits.  An 
electrocardiogram showed normal sinus rhythm with very 
occasional premature ventricular contractions (PVC), which 
were unifocal in nature.  The impression was atrial 
fibrillation by history, and occasional PVC.  The May 2001 VA 
cardiology consult report indicates regular coronary rhythm 
and rate on the first and second heart sounds, and an 
electrocardiogram showed normal sinus rhythm and early 
repolarization.  The July 2001 VA cardiology clinic note 
indicates that the veteran had regular rhythm and rate on the 
first and second heard sounds, and no murmur.  The examiner 
noted that the veteran had no abnormal electrocardiogram 
changes except increased PVCs.  The November 2002 VA 
cardiology clinic note indicates that on examination there 
was regular rhythm and rate on the first and second heart 
sounds, a normal electrocardiogram.  The assessment was 
palpitations, and negative Holter test.  The March 2004 VA 
medical opinion indicates that the veteran had undergone 
numerous electrocardiograms in the past 8 years, virtually 
all of which were interpreted as normal, though on a couple 
of occasions, there was premature atrial contractions and/or 
premature ventricular contractions.  The examiner stated that 
the veteran did not have permanent atrial fibrillation, and 
there was no evidence that the veteran suffered from any 
episodes of paroxysmal atrial fibrillation or other 
supraventricular tachyarrhythmia, and there did not appear to 
be any underlying cardiac abnormality in the veteran.  
Accordingly, the Board finds this level of disability, 
considering all evidence of record, consistent with a finding 
of one to four episodes per year of paroxysmal atrial 
fibrillation or other supraventricular tachycardia documented 
by electrocardiogram or Holter monitor, such that no more 
than a 10 percent rating would be warranted under this Code, 
the level the veteran is currently receiving.

Accordingly, the Board finds the current findings consistent 
with the 10 percent in effect for the veteran's heart 
condition.  The degree of impairment does not satisfy the 
criteria for the next higher rating.  38 C.F.R. § 4.7 (2004).  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased evaluation for paroxysmal atrial 
fibrillation, currently evaluated as 10 percent disabling, is 
denied.



	                        
____________________________________________
LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


